Citation Nr: 1453259	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral shin disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2008.  He was deployed to Iraq from August 2006 to March 2007.

This case arose before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA), Regional Office (RO) that in pertinent part denied the above-noted claims.  In March 2011, the Veteran testified before the undersigned at a personal hearing conducted at the RO; a transcript of this proceeding has been included in the claims folder.  In August 2011, these issues were remanded by the Board for further development.  In December 2012, the Board again remanded these issues for additional evidentiary development.  The case is again before the Board for appellate consideration.

The paperless claims processing systems have been carefully reviewed and considered in the Veteran's appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While additional delay in the Veteran's case is regrettable, the Board has determined that another remand is needed in this case in order to ensure a full and fair consideration of the Veteran's claims.

As noted above, the claims for service connection for bilateral knee and bilateral shin disabilities were remanded by the Board in December 2012.  At that time, it was determined, following his hearing testimony, that there might be additional outstanding service and post-service VA treatment records available.  These records were requested and obtained.  Therefore, this part of the remand has been substantially complied with.   See Stegall v. West, 11 Vet. App. 268 (1998).  However, there does not appear to have been any attempt to obtain any records from Orthopedic Associates, as instructed in the 2012 remand.  While the case is in remand status, the Veteran should also be asked to indicate whether he has received any additional treatment for his knees and/or shins since December 2012.

The remand had also determined that a VA examination was needed in order to obtain a clarifying medical opinion.  The Veteran had been examined by VA in September 2011.  The examiner had referred to "benign" knees and shins, but also referred to his "current condition."  The examiner also indicated that the Veteran's complaints were only subjective, but then stated that that "there are clinical findings to support his complaints."  The Board determined that this opinion was unclear, in that it could not be determined whether or not the examiner was diagnosing a current disability.  Moreover, the examiner failed to comment on the April 2009 VA diagnosis of bilateral patellofemoral pain syndrome or the May 2009 VA findings of crepitus.  The Board pointed out that it did not matter if the patellofemoral pain syndrome had resolved by the time of the 2011 VA examination.  The Court of Appeals for Veterans Claims (CAVC) has held that the requirement of a current disability is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321-23 (2007).  

A VA examination was scheduled In January 2013.  The Veteran failed to report to this examination.  However, in February 2013, the Veteran contacted the RO, stating that he had missed the VA examination because he had been out of the country.  It was noted that he was again in the country (and would be until June 2013) and requested that the examination be rescheduled.  He again contacted the RO in April 2014, indicating that he had returned to Wisconsin, where he would now be living.  He provided his new address and again indicated that he was willing and able to report to a VA examination.

Given the circumstances, the Board finds that the Veteran should be provided another opportunity to report to a VA examination.  See 38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all VA and non-VA health care providers from whom he has sought treatment for his knees and shins since December 2012.  Following the receipt of any needed releases, all identified records must be obtained and associated with the claims folder.  Specifically, efforts should be made to obtain any records held by Orthopedic Associates.  All efforts to obtain these records must be documented for inclusion in the claims folder and all efforts must be consistent with the provisions of 38 C.F.R. § 3.159(c)(1) (2014).  

2.  Once the above-requested development has been completed, to the extent possible, schedule the Veteran for a VA orthopedic examination.  The examiner must review the entire claims folder in conjunction with the examination, to include a copy of this remand, any records obtained in association with this remand, and the findings of the April 2009 VA examination.  Such a review must be documented in the examination report.

The examiner must provide an opinion as to whether the Veteran had any knee or shin disabilities at any time during the pendency of this appeal.  The examiner must opine whether any disabilities found were incurred in or were the result of any events or incidents of his active duty.

The examiner must also discuss whether there was any disability that preexisted the Veteran's service (namely, the left knee Osgood-Schlatter's noted on x-ray) and, if found to have preexisted service, whether any diagnosed condition was aggravated, beyond the course of its natural progression, by his period of active service.  If possible, the examiner must discuss the pre-service baseline degree of severity of any preexisting disability, which must be based on the medical evidence of record.
 
The examiner must provide a complete rationale for all opinions expressed.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Review the claims folder and ensure that the above-requested development has been completed in full.  If any additional development is deemed needed, take all appropriate corrective actions.

5.  Readjudicate the Veteran's claims for service connection for bilateral knee and bilateral shin disabilities.  If any part of the decision remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



